
	
		II
		112th CONGRESS
		1st Session
		S. 1555
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the use of certain offshore oil and gas
		  platforms in the Gulf of Mexico for artificial reefs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rigs to Reefs Habitat Protection
			 Act.
		2.DefinitionsIn this Act:
			(1)DecommissioningThe
			 term decommissioning includes the flushing, plugging, and
			 cementing of a platform.
			(2)FundThe
			 term Fund means the Reef Maintenance Fund established by section
			 3(h)(1).
			(3)NoticeThe
			 term Notice means the notice to lessees numbered 2010–G05,
			 entitled Notice to Lessees and Operators of Federal Oil and Gas Leases
			 and Pipeline Right-of-Way Holders in the Outer Continental Shelf, Gulf of
			 Mexico OCS Region, and issued September 15, 2010.
			(4)PlatformThe
			 term platform means an offshore oil and gas platform in the Gulf
			 of Mexico that, as determined by the Secretary—
				(A)is no longer
			 useful for operations, as defined in the Notice; and
				(B)has become
			 critical for marine fisheries habitat.
				(5)ProgramThe
			 term Program means the artificial reef program authorized under
			 the National Fishing Enhancement Act of 1984 (33 U.S.C. 2101 et seq.).
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Use of certain
			 Offshore oil and gas platforms for artificial reefs
			(a)AssessmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall conduct an assessment of each of the platforms—
				(1)to determine
			 whether there are coral populations or other protected species in the vicinity
			 of the platform; and
				(2)to identify any
			 species in the vicinity of the platform that have recreational or commercial
			 value.
				(b)Prohibition of
			 removal
				(1)In
			 generalNotwithstanding the Notice, no platforms shall be removed
			 in accordance with the Notice until the date on which the Secretary has
			 completed assessments of each of the platforms under subsection (a).
				(2)Suspension of
			 decommissioningIf, during an assessment conducted under
			 subsection (a), the Secretary determines that there is a substantial reef
			 ecosystem in the vicinity of the platform, the decommissioning of the platform
			 under the Notice shall be placed on hold until such time as the Secretary
			 determines that decommissioning the platform would not harm the reef
			 ecosystem.
				(c)Exemption from
			 certain requirementsThe requirement in the Notice that a lessee
			 remove a platform as soon as possible, but not later than 5 years after the
			 effective date of the Notice or within 5 years of the platform, meeting the
			 definition of no longer useful for operations, whichever is later, shall not
			 apply to a lessee that—
				(1)commits to
			 entering the platform in the Program; and
				(2)demonstrates the
			 commitment described in paragraph (1) by initiating discussions with applicable
			 States regarding potential sites for the artificial reef.
				(d)Reefing in placeA lessee may, as appropriate, provide for
			 reefing in place under the Program.
			(e)State
			 programs
				(1)In
			 generalA State that has a State rig-to-reef program may enter
			 into an agreement with any appropriate entities to assume liability in Federal
			 water for a structure covered by the State program.
				(2)MaintenanceNotwithstanding
			 an agreement entered into under paragraph (1), the operator of the covered
			 structure shall remain responsible for maintaining the covered
			 structure.
				(f)Removal of top
			 decksUnder the Program, top decks of a rig may be removed, down
			 to water surface level, if appropriate identifying markers are used to protect
			 navigation.
			(g)Maintenance and
			 financial requirementsAs a condition of inclusion in the
			 Program, the owner of a rig enrolled in the Program shall be required
			 to—
				(1)maintain an anode
			 system for the rig; and
				(2)pay into the Fund
			 an amount equal to 50 percent of the estimated costs associated with the
			 removal of the platform that the owner would have been responsible for if the
			 owner had not participated in the Program, as determined by the
			 Secretary.
				(h)Reef
			 maintenance fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Reef Maintenance Fund, to be administered by the Secretary, to be
			 available without fiscal year limitation and not subject to appropriation, for
			 the maintenance of artificial reefs established under the Program.
				(2)Transfers to
			 FundThe Fund shall consist of such amounts deposited in the Fund
			 under subsection (g)(2).
				(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in paragraph (1).
				(4)Annual
			 reports
					(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit to the Committee on
			 Appropriations of the House of Representatives, the Committee on Appropriations
			 of the Senate, the Committee on Energy and Natural Resources of the Senate, and
			 the Committee on Natural Resources of the House of Representatives a report on
			 the operation of the Fund during the fiscal year.
					(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
						(i)A
			 statement of the amounts deposited into the Fund.
						(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
						(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
						(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
						
